 126DECISIONSOF NATIONALLABOR RELATIONS BOARDMohawk Bedding Co., Inc.andTextileWorkers ofAmerica,AFL-CIO. Case 3-CA-4930January 13, 1975DECISION, ORDER, AND ORDERREMANDING FOR FURTHER FINDINGSAND CONCLUSIONSBY ACTING CHAIRMAN FANNING ANDMEMBERSJENKINS AND PENELLOOn June 14, 1974, Administrative Law JudgeThomas F. Maher issued the attached Decision inthisproceeding.Thereafter,Respondent and theGeneral Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusionsof the Administrative Law Judgeand to adopt the recommended Order, as modifiedherein.1.We agree with the Administrative Law Judge'sconclusions that Respondent has violated Section8(a)(1) of the Act by virtue of its actions in havingdelivered a speech to its employees and distributingvarious pieces of antiunion literature to them, theeffect of which was to threaten them with economicreprisalsif they voted for the Union.2.We also agree with the Administrative LawJudge thatRespondent unlawfully interrogatedemployees Mathews and LaCombe and created theimpressionof surveillance during conversationsbetween these two men and its operations manager,and that by these actions Respondent has furtherviolated Section 8(a)(1) of the Act.3.We are, however, remanding the case to theAdministrative Law Judge for findings and conclu-sionswith respect to the charge that Respondentviolated Section 8(a)(5) of the Act. The Administra-tiveLaw Judge refused to make findings andconclusionswith respect to that charge on thegrounds that the Acting Regional Director's action inapproving the withdrawal of the petition in Case3-RC-5414 wasultra viresinsofar as it had the effectof nullifying the Board's Direction of a SecondElection. Having concluded that the Acting RegionalDirector's approval of the withdrawal of the petitionwas of no force and effect, he found the Board'sDirection of Second Election remained in force andhe had no power to determine the 8(a)(5) issue.'The approval of the withdrawal of the petition bytheActing Regional Director is fully within hisauthority under long-established Board precedent.The charge that Respondent violated Section 8(a)(5)of the Act by refusing to bargain with the Union wastherefore properly before the Administrative LawJudge. Accordingly, we hereby remand the case tohim to make the appropriate findings and conclu-sions.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-edOrder of the Administrative Law Judge, asmodified herein, and hereby orders that the Respon-dent,Mohawk Bedding Co., Inc., Utica, New York,its officers,agents, successors,and assigns, shall takethe action set forth in said recommended Order.IT IS FURTHERORDEREDthat the above-entitledproceeding be, and it hereby is, remanded toAdministrative Law Judge Thomas F. Maher, for thepurpose of making findings and conclusions basedon theallegationsin the complaint that Respondentviolated Section 8(a)(5) by refusing to bargain withthe Union.IThis case is unusual in that the unfair labor practice charges shouldhave initially prevented the further processing of the representation casepursuant to the Board's longstanding policy. E.g.,Carson Pine Scott &Company,69 NLRB 935-938(1946).It is the usual policy of the Board to process such charges before orconcurrently with related administrative determinations so as to provide theparties the full benefit of a substantive hearing in which to litigate importantrights guaranteed by the Act which might preclude the possibility of holdinga fair election.However, in this case,the Board was unaware of theexistence of the charges until after a decision had issued on the objections.DECISIONSTATEMENT OF THE CASETHOMAS F. MAHER, Administrative Law Judge: Upon acharge filedon May 31, 1972, by Textile Workers Union ofAmerica, AFL-CIO,hereincalled the Union, the RegionalDirectorforRegion3 of the National LaborRelationsBoard, herein called the Board,on February 4, 1974,issueda complaintagainstMohawkBeddingCo., Inc., Respon-dent herein,on behalf of the General Counsel of theBoard,alleging violations of Section8(a)(1) and (5) of theNational LaborRelationsAct, as amended (29 U.S.C., Sec.151,et seq.),hereincalled the Act.In itsduly filed answerRespondent,while admittingcertain allegations of thecomplaint,deniedthe commissionof any unfair laborpractice.Pursuantto noticea trial washeld before me in Utica,New York. All partieswere present,represented andafforded full opportunity to be heard, called, examine, andcross-examine witnesses, present oral argumentand filebriefs.Briefswere filed with me by Respondent andGeneral Counsel on April 22, 1974.In addition to the foregoingprocedural steps taken in the216 NLRB No. 20 MOHAWK BEDDINGCO., INC.127instantcasetherewas introduced into evidence bystipulation at the trial and incorporated into this case thetranscript of heanng, pleadings, reports of the RegionalDirectorand of a duly appointed Hearing Officerrespectively,and a decision of the Board in Case3-RC-5414,1 being a representation proceeding involvingthe employees of Respondent and the Charging Unionherein,and comprising the identical subject matter of thecomplaint issued herein on February 4, 1974. For thepurpose of properly stating the entire case at issue thefollowing procedural steps in Case 3-RC-5414 are setforth:A representation petition was filed on April 10, 1972, bytheChargingUnion herein. Thereafter, pursuant to aStipulation for Certification Upon Consent Election, dulyapproved, an election was held on April 27, 1972, amongRespondent's 25 eligible voters. By a vote of 16 to 9 theemployees rejected the Union as their bargaining repre-sentative.Thereafter, upon objections duly filed by theUnion, a Report on Objections was issued by the ActingRegional Director on July 10, 1972, wherein it was foundthat the objections did not raise substantial or materialissueswith respect to the election, and it was recommendedto the Board that they be overruled and that the results ofthe election be certified. Upon exceptions to the reporttaken by the Union the Board overruled the ActingRegional Director, and found that issues had been raisedwith respect to statements made by Respondent's foremanthat could best be resolved by a hearing; it reserveddecisionupon other objections. At the hearing, thereafterheld before a duly appointed Hearing Officer, evidencewas taken and on February 20, 1973, there issued a Reportof Hearing Officer on Objections to Election in which itwas recommended to the Board that upon the record madethe Union's objections be overruled. Upon exception takento the Board by the Union and full consideration of thecase,the Board, on June 20, 1973, decided (one memberdissenting)and ordered that the election be set aside anddirected the holding of a second election.The complaint was issued in this matter on February 4,1974, alleging therein the identical subject matter consid-ered by the Board in its decision. Thereafter, on February8, 1974, counsel for the General Counsel issued a notice ofintentionto amend complaint, the subject of which was toadd the following subparagraphs to paragraph VI of thecomplaint:Respondent, by its supervisor and agent, Howard T. B.Turner, on or about April 5, 1972, in Turner's office,interrogated its employees as to their employees' unionsympathies, activities or desires.Respondent, by its supervisor and agent, Howard T. B.Turner on or about April 5, 1972, in Turner's office,created the impression among its employees that it waskeeping the employees' union activities under surveil-lanceOn February 22, 1974, the ActingRegional Directorcommunicated to Respondent herein his disposition ofCase 3-RC-5414, previously decided bythe Board(supra),as follows:This is to advise that the petition in the above casehas,with my approval,been withdrawn as of February22, 1974. However, complaint having issued in CaseNo. 3-CA-4930 in whicha bargainingorder will besought, the petition is subject to reinstatement uponappropriate application after disposition of the unfairlabor practice charge referred to herein. [Emphasisadded.]Upon consideration of the entire record in this matter,including the entire record and briefs as well as the reports,and recommendations to the Board of the RegionalDirector,ActingRegionalDirector,and the hearingofficer, respectively, and the decision of the Board in Case3-RC-5414, I make the following:FINDINGSOF FACT AND CONCLUSIONS OF LAW1.THE NATURE OF RESPONDENT'S BUSINESSIthas already been foundby theBoard that theRespondent herein is an employer engaged in commercewithin the meaning ofthe Act.II.THE LABORORGANIZATION INVOLVEDThe Board has already found the Charging Union to be alabor organization within the meaning of Section 2(4) and(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Findings and Conclusions of the BoardAs set forthin its decisioninCase 3-RC-5414 andreported at 204 NLRB 277, the following constitutes thefindingsand conclusions of the Board applicable to theissuesinvolved herein: 25.TheBoard has considered the Acting RegionalDirector'sReport on Objections,the Report of HearingOfficer on Objections to Election,and the Petitioner'sexceptions and briefs and finds merit in the Petitioner'sexceptions.On April 20,19721 shortly after the Union filed itspetition,the Employer began an antiunion campaignby posting a bulletin promising the employees the"TRUE FACTS."Thereafter,the Employer issued aseries of letters and speeches which,taken cumulative-ly,conveyed a threat of adverse economic conse-quences as the inevitable result of the employees'selection of the Union as their bargaining representa-tive.In the first letter dated May 2,the Employerstated:The complaint was accordingly amended at the opening ofthe trial herein.1204 NLRB277 (1973)2A copy ofthe Board'sDecision and the attachments thereto have beenincorporated into this Decision and are attached hereto asAppendix A[Omitted from publication ]I [All dates are in 1972,unless otherwise indicated]You will recall that before we took over this plant,itwas operated by Foster Brothers. Foster Broth- 128DECISIONSOF NATIONALLABOR RELATIONS BOARDerswas organizedby the Steel Workers... .FOSTER BROTHERS WENT OUT OF BUSI-NESS AND ALL THE EMPLOYEES LOSTTHEIR JOBS.On or about May 5,the Employer issued a secondletterwherein it took up the subject of job security,which was to become the theme of its entire campaign.The letter in pertinent part stated:The unemployment rate in the Utica-Rome AreainFebruary,1972 was 10.3%-13,600 PEOPLEOUT OFWORK.This unemployment rate wasone of the highest in the United States. Itincluded many employees who used to work inunionized shops and had to pay substantial uniondues to hold their jobs.WHAT SECURITY DIDTHESEPEOPLE GETFROM THEIR UN-IONS? ...The recent bitter strike at the DivineCompany right here in town is just one exampleof union IN-security.Between 1955 and 1971,TWUAlost about 86,000members or 42% of its total membership. Muchof this loss was due to the closing or moving ofcompanies organizedby TWUA.Again picking up the theme of job security, a May 9letter stated:Look at the THOUSANDSofdues-payingworkers who lost their jobs in recent years whentheir unionized employers closed down or left thisarea.Many of you used to work for suchcompanies. You know from experience that theformer employees of these companies gainedabsolutely nothingfrom all the money they wererequired to pay over to the unions.In its final letter,dated May 12,the Employer stated:We hope you have not been misled by the Union.Your jobs,earnings,and benefits depend solelyon your Company's ability to remain in businessin this area.Judging by the experience of thoseother companies,[referring to five other localcompanies in the same industry that had closeddown or moved after being unionized]there isconsiderable reason to wonder whether or notunionization of Mohawk Bedding would hurt ourability to survive.Would it be sensible for you in these days of massunemployment and inflation to take the gambleand pay union dues to boot:We think not.In addition to the foregoing,a representative of theEmployer in a captive audience speech on May 16, theday before the election, informed the employees that inorder to protect their jobs they must not vote for theUnion.He reiterated the implied theme of the priorpublications that the plant would close if the Unionwere voted in.In the aforementioned speech,having spoken of thepast history of local plants that moved from the areaafter being organized by this Union, the speaker againreminded the employees of the high local unemploy-ment situation.Then, couched in the language of adisclaimer,he underscored the threat by saying:Well, I don't want to threaten you, but its veryimportant for you to understand something. If theUnion wins the election tomorrow, and if inbargaining with us they really try to make goodon the fantastic figures mentioned in the leaflets,then we could all be in for serious trouble. Irepeat, this is not a threat, its just a realisticopinion.A company can remain in business,especially this business, only if it is competitive.We can remain competitive only if we can keepour selling prices and our local costs fairly well inline. If our labor costs ever get out of hand,whether on account of having a Union or for anyother reason, and if our ability to run this plantwas crippled by the kind of unreasonable workrestrictions and rules you find in some Unioncontracts, then, under those circumstances, therewould be a question as to whether this companycould remain in business here.I repeat, I am notthreatening to close this plant if the Union winsthe election and for that reason. I am saying that,if the Unionin bargainingreally tries to deliveron its fantastic promises,itcould well create aserious problem for the future of this operation.Many unionized plants in this area have hadtrouble under the Union and I cannot assure youthatMohawk Bedding would be an exception.*wsssAdditionally we note that approximately 6 weeksbefore theelection,Shipping Room Foreman Lazarekand employee Mathews had engaged in a conversationin the plant where Lazarek stated that ". . . if theUnion had come in, Mr. Ginsburg had planned to closethe corporation in Utica." The record further showsthat sometime prior to the election, in answer toinquiriesfrom two employees whether the plant couldbe turned into a warehouse if the Union got in,manufacturingManager Bernsonreplied in the affirm-ative.22Contrary to the Hearing Officer, we find that these statements,taken in the context of the entire campaign,do add to the overallpicture presented to the employees by the Employer which amountedto a threat of closing the plant if the Union won the election, andtherefore do not find them"isolated"as first characterized by theActing Regional Director.B.The AdditionalFacts AdducedIn addition to the facts established in the Board'sDecision, as quoted above,certain other incidents werebrought forth by counsel for the General Counsel insupport of the amendments to the complaint made at theopening of the trial.On or aboutApril 5, 1972, Oswald Anania,the Union'sinternational representative,began the organizing driveamong Respondent's employees.On the sidewalk adjacentto the main entrance to the plant and on a direct route tothe parking area he engaged several employees,includingLawrence LaCombe and William Mathews, in conversa-tion regarding working conditions in the plant andsuggested that they assemble other employees in the plant MOHAWK BEDDINGCO., INC.129parking lot at 4:30 p.m. at the conclusion of the shift. AsAnania was talking with these employees Howard Turner,Respondent's operations manager, walked past the group,stopped and turned, and faced them for what wasestimatedbyMathews and LaCombe to be severalminutes.3Upon his return from lunch later in theafternoon Turner sent for Mathews and had a conversationwith him in his office which he commenced by asking theidentity of the man with whom the employees were talkingas he was leaving the plant. When Mathews replied that hewas a union representative Turner asked him which unionhe was from. Mathews replied that it was the TextileWorkers. Turner then asked if Mathews felt he needed aunion and he replied that he needed a union and that hedid not call the union representative. Turner then askedwho did call him and Mathews replied that Anania had notinformed him. Turner concluded the conversation bytellingMathews he was upset to see a union representativeat the plant.Mathews testified that he does not recallhaving ever previously been summoned to Turner's office.Shortly thereafter employee Lawrence LaCombe wassummoned to Turner's office and Turner asked him "whothe guy was." When LaCombe replied that he did notknow Turner then asked him "what the guy talked about."LaCombe told him that itwas personal.This appears tohave concluded the conversation. An hour and a half latera supervisor, ArnoldBernson,told LaCombe that Turnerwould like to see him. This time Turner stated to LaCombethat he knew that "the guy downstairs was a union leaderand he knew that there was going to be a meeting in theparking lot at 4:30." Prior to these twosessionsin Turner'soffice LaCombe testified that he had never before beencalled to the office.The foregoing findings are based upon the creditedtestimony of employeesMathews and LaCombe. Aspreviously indicated (fn. 3) I do not credit Turner. Thus, Ido not accept his account of his interview with Mathewswherein he would confine the conversation to asking theidentity of Anania. Neither would I accept his denial thathe hadanyconversation in his office with LaCombe. Thisdenialwas itself so vacillating that in my judgment itdiscolors the rest of Turner's testimony. Thus, when askedon direct examination if he called LaCombe to his officeTurner first digressed to state it was not unusual to callemployees to his office, and then categorically denied thathe had summoned LaCombe on this occasion. Thereafter,on cross-examination, Turner testified that he could havecalled LaCombe to his office, but that he didn't recallhaving done so, "but it's possible."With such a manifestation of uncertainty, understand-able with incidents occurring two years previously, andincidents with which Turner was no longer concerned,4 Iam persuaded that this same uncertainty permeated hiswhole recollection of the events of April 5, 1972. Iaccordingly do not credit Turner's denial of statements andconduct attributed to him by witnesses whom I consider tobe credible.C.Analysis and ConclusionsIt is apparent that the General Counsel seeks reconsider-ationof a case already decided by the Board in 204 NLRB277. Thus, in his brief to me the record evidence in thatcase is discussedas if no findingshad ever been made withrespect to it. What he appears to be seeking, by readjustingthe frame work of thecase,is to include two additionalincidents not previously presented to the Board, with aview to securing as a substitute for the ordered election aninstant recognition by means of union authorization cards.For reasons which are apparent, I have made no findingswith respect to the cards submitted for this purpose.1.Interference, restraint, and coercionThe Board itself has already considered this case and itsdecision has been arrived at only after several separateinvestigations, a hearing, and recommendations made to itby the Acting Regional Director and a Hearing Officer,respectively.Upon these facts the Board has concluded asfollows: (204 NLRB at 278).The Supreme Court has set out the standard bywhichwe are to determine whether or not anemployer's prediction of the possible effects of unioni-zation ispermissible under the Act.[The employer] may . . . make a prediction as tothe precise effect he believes unionization willhave on his company. In such a case, however,the prediction must be carefully phrased on thebasis of objective fact to convey an employer'sbelief as to demonstrably probable consequencesbeyond his control or to convey a managementdecision already arrived at to close the plant incase of unionization. . . . If there is any implica-tion that an employer may or may not take actionsolely on his own initiative for reasons unrelatedto economicnecessitiesand known only to him,the statement is no longer a reasonable predictionbased on available facts but a threat of retaliationbased on misrepresentation and coercion, and assuch without the protection of the First Amend-ment.We therefore agree with the court belowthat "[c ]onveyance of the employer's belief, eventhough sincere, that unionization will or mayresult in the closing of the plant is not a statementof factunless,which is most improbable, theeventuality of closing is capable of proof.";[NLRB. v. GisselPackingCo., Inc.,395U.S. 575,618 (1968).]Through the Employer's repeated reference to theUnion causing other plants to close and the highunemployment situation locally, the employees couldreasonably infer that their employment would bejeopardized if they supported the Union and that theEmployer was willing touse itseconomic power tomakethe threat an actuality.General ElectricWiringDevices, Inc.,182 NLRB 876 [1970]. The implicationthat such actions would be in retailiation for supporting3Turner denied having stopped or even having paused to observe thesepeopleFor reasons to be stated hereafter I do not credit this demal.4Turner has not been in Respondent's employ sinceOctober 1972. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union is evident from the way it chose to convey itsmessage.Thus, the Employer spoke of other localcompanies that moved or went out of business afterbeing unionized and clearly implied that it would dothe same,but failed to base its implication on"demonstrably probable consequences beyond [theEmployer's] control."Nowhere in its letters or speechwere there presented any cost comparisons or financialdata of any kind which might possibly provide a factualbasisfor proving that the plant would be forced toclose if the Union represented the employees.We find that the Employer's campaign speeches andliterature as well as the two statements related above,3taken as a whole,created an atmosphere of apprehen-sion in the minds of the voters and destroyed thelaboratory conditions necessary for the conduct of afree and fair election.9Member Penello would not find that the speeches and literaturealone constitutegrounds forsettingthe electionaside.However, hejoins in this decision because he finds that when considered with thestatementsmade by Bernson and Lazarek a different conclusion iswarranted. For those later statements clarify and amplify the previoussomewhat ambiguous observations. It has long been recognized thatstatementsand words which,standing alone,might be noncoercive,take on the character and quality of coercivecommentswhich arepart of thecontext inwhich the former occur. See OakManufacturingCompany,141NLRB 1323, 1325.At this junctureit isto be notedthatconduct found to beso objectionable as to warrant the setting aside of anelection,as the Board hashere decided,doesnot therebyconstitute an unfairlabor practice. For "matters which arenot availableto prove a violation of law,and therefore toimpose a penaltyupon a respondent, may still bepertinent,ifextreme enough,in determiningwhetheran electionsatisfied the Board's own administrativestandards." 5In therepresentation case decision quoted above,however, theBoard has determined that the requiste"laboratory condi-tions" have not been achieved.But it has also registered inunmistakable language the guidelines for whomever, suchas me,would make recommendations as to the unlawfulcharacterof the conduct in thecontext of a Section 8proceeding as the instantone. Thus,the Board concludesthat"employeescould reasonablyinfer thattheir employ-ment wouldbe jeopardized," and that "the Employer waswilling to use its economicpowertomake the threat anactuality," and it findssuch actionto implyretaliation.Relating these conclusionsto the cited portions of theSupreme Court's decision in theGisselcase,as the Boarddoes,it is obviousthat the freespeech strictures of Section8(c)s are not presentin any form. Absent statutory re-straintsand relying strictlyon the conclusionsalreadyreached bythe Board,it is clear without needof furthercitationof authoritythat the inferencesof jeopardy toemployment,the implication of retaliation, and the threat ofthe use of economicpower, which have already been found,8General Shoe Corporation,77 NLRB 124, 127 (1948).s Sec. 8(c) of the Act provides as follows:The expressingof any views,argument,or opinion,the disseminationall represent the variety of conduct consistently found tointerfere with,restrain,and coerce employees in the exerciseof rights guaranteed by the Act. In these respects, therefore,Iconclude and find that Respondent has violated Section8(a)(1).The additional facts found herein present furtherillustration of Respondent's unlawful intent.Clearly PlantManager Turner's interrogations of employees Mathewsand Lacombeconstitute intrusionsby Respondent intothe self-organizing efforts of its employees,an areaproscribed by the Act.So alsoTurner's statement toLacombe to the effect that he had learned that their visitorwas a union representative and that a meeting wasscheduled for later in the day. This statement made itabundantly clear to this employee that Respondent wasaware of the Union's activities among its employees.Citation of authority is not necessary to conclude and findas I do that such interrogation of Mathewsand Lacombeand the impressions of surveillance conveyed to Lacombe,all by Respondent's plant manager in his official capacity,constituted the interference,restraint,and coercion ofemployees proscribed by Section 8(a)(1) of the Act, and Iso conclude and find.2.Thealleged refusal to bargainIt is conceivable,of course,that recent developments,newly discovered evidence, or serious procedural flawswould justify the Board's different treatment of therepresentation issues in this proceeding in their newcontext. But no flaw has been detected in the procedurethat has been followed. Nor can it be claimed that anyevidence adduced at the trial before me constituted either arecent development or was newly found. On the contrary,the incidents on the parking lot and in Turner's officewhich I have found to violate Section 8(a)(1) occurred 6weeks before the electionon April 5, 1972, and 5 daysbefore the petition was filed Case 3-RC-5414, andapproximately the same length of time before the first ofthe incidents considered by the Board-Lazarek's allegedthreat of possible plant closingfound to have been made 4to 6 weeksbeforethe election(April 5 to 19). Thesebelatedly alleged incidentswere known to the ActingRegionalDirectorwho commented upon them in hisrecommendations to the Board, thus:During the courseof theinvestigation, the Petitioneralleged theEmployer interrogated employees regardinga discussionwith a unionrepresentativeon or aboutApril 5 andinterrogatedan employee on or about May18, in an effort to ascertainwhether the Petitioner wasstarting legal proceedings againstthe Employer. Sinceboth alleged acts of interrogationoccurred outside thecritical period, they will not be considered as objection-able conduct[citingGoodyear Tire and Rubber Compa-ny,138 NLRB 453 ].It is apparent from the formal documents in casethereof,whether in written,printed, graphic, or visual form, shall notconstitute or be evidenceof an unfair labor practice under anyprovisionof thisAct, if suchexpressioncontains no threat of reprisal orforce or promise of benefit. MOHAWK BEDDINGCO., INC.1313-RC-5414 that the Stipulation for Certification UponConsentElectionapproved by the Acting RegionalDirector was issued pursuant to Rule 102.62(b) of theBoard'sRules and Regulations, Series 8, as amended,inasmuch as the Acting Regional Director's determinationswere not final ones as required by Subsection (a) of theRule, but were in the form of recommendations to theBoard asrequired by Subsection (b). All that followedthereafter, including the Hearing Officer's report and theBoard's Decision, both referring to procedures pursuant toRule 102.69,7 which in turn refers Rule 102.62(b), make itclear that final authority in the matter rested in the Board,and the Acting Regional Director's role was simply torecommend. Such being the legal posture of the case onJune 30, 1973, when the Board issued its Order andDirection of Second Election I am concerned that theActing Regional Director reinjected himself into the matteron February 22, 1974, by approving the withdrawal of thepetition, the document which initiated the case in the firstplace.Clearly this action had the intended effect of nullifyingallthathad transpired before, however much futurereinstatement of the case was assured. But inherent in suchnullification is the setting aside of the Board's Order.Nowhere in the Board's Rules and Regulations do I findauthority vested by the Board in subordinate offices orofficers to set aside its decisions or to abrogate its orders.Nor in theinstant casewas any authority speciallyconveyed to the Acting Regional Director either explicitlyor otherwise.On the contrary he states in his letter ofFebruary 22, to Respondent that the petition was withdraw"with my approval." Under all circumstances, then, I candraw no other conclusion but that the withdrawal of thepetition in Case 3-RC-5414 was the implied abrogation ofthe Board's Direction of a Second Election, and according-ly, anultra viresact of no force and effect.As the Board's Direction of Second Election stillremainsin force I find it premature to determine the significance asto the possible refusal to bargain violation of the severalnewly added incidents of unlawful conduct which I havefound herein. If, when added to the findings upon whichthe Board based its Direction of a Second Election, which Ihave found likewise to violate Section 8(a)(l), the Boardsees fit to reconsider its Decision in Case 3-RC-5414 itwould then be appropriate for me to assist the Board byrecommendations of my own. Meanwhile, in the face oftheBoard's outstanding order and direction I wouldconsidermyself presumptious if I were to consider theappropriateness of a bargaining order at this time. Iaccordingly recommend the dismissal of so much of the7Pertinent excerpts from the Board'sRules and Regulations areattached heretoas AppendixB [Sec.102 69(f), omitted from publication].8Prior tothe trial and thereafter at its commencement Respondent'scounsel requested of counsel for the General Counsel that he produce forRespondent's inspection a copy of a memorandum issuedby the Division ofAdviceof the Office of the General Counsel relating to the instant case.Insofarasmydecision rejectsthe theoryadvanced by counsel for theGeneralCounsel,which is presumably the subject matter of the administra-tive advice memorandum being sought,Iwould find the production of thedocumentunnecessaryat this time.In any event,however,consistent withsettled policyof the Board and with all due respect to the United StatesCourt of Appealsfor the District of ColumbiaCircuit, I will not direct thecomplaint herein as alleges a refusal to bargain in violationof Section 8(a)(5).8IV.THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIthas been found that Respondent by acts andstatements has interfered with, restrained, and coerced itsemployees in violation of Section 8(axl) of the Act. I shallaccordingly recommend that it cease and desist therefromand from in any like or related manner interfering with,restraining, or coercing its employees. Affirmatively I shallrecommend that it post appropriate notice of compliancewith such order as the Board issues. With respect to somuch of the complaintasallegesthatRespondentunlawfully refused to bargain with the representative of itsemployees I shall recommend that such allegations bedismissed.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I herebyissuethe following recommended:ORDERSRespondent Mohawk Bedding Company, Inc., its offi-cers, agents, successors, and assigns, shall:1.Cease and desist from:(a)By statements of its supervisors, posted notices,letters and speeches, threatening its employees with theclosing of its plant or a conversion of it to a warehouse, ifthey select Textile Workers Union of America, AFL-CIO,or any other labor organization to represent them.(b)Unlawfully interrogating its employees concerningthe aforementioned Union and their own and their fellowemployees' union activities and sympathies.(c) Implying to employees that their union activities areunder surveillance.(d) In any like or related manner interfering with,restraining, or coercing its employees in the exercise ofrights guaranteed them by the Act.2.Take the following affirmative action which it isdeemed will effectuate the policies of the Act:productionof the document being requestedupon authonty ofSearsRoebuck & Company v N LR B,No 72-1870, July 27, 1973 (not reported),until such time as the Board complieswith the court's order or otherwisereversesitspolicyin the matter,or if directedto do so by the United StatesSupremeCourt IowaBeef Packers, Inc,144 NLRB 615 (1963).9 In the event no exceptions are filed asprovided by Sec 102 46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommendedOrder hereinshall,as provided in Sec102 48 of the Rulesand Regulations, be adopted by the Board and becomeits fmdmgs, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes 132DECISIONSOF NATIONALLABOR RELATIONS BOARD(a)Post at its Utica, New York, facility the noticeattached hereto as Appendix C.10 Copies of said notice onforms provided by the Regional Director for Region 3,shall after being duly signed by the Respondent be postedimmediately upon receipt thereof in conspicuous places,and be maintained for a period of 60 consecutive days.Reasonable steps shall be taken to insure that said noticesare not altered, defaced, or covered by any other material.(b)Notify said Regional Director in wasting, within 20days from the receipt of this Decision what steps shall betaken therewith.IT IS FURTHER ORDERED that so much of the complaintherein as alleges a violation of Section 8(a)(5) be, andthereby is, dismissed.10 In the event the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."APPENDIX CNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT threaten you, by letters, notices orspeeches or statements of our officers or supervisors,that we will close the plant or convert it to a warehouse,ifyou select the Textile Workers Union of America,AFL-CIO, or any other labor organization to representyou.WE WILL NOT unlawfully question you about theTextileWorkers Union of America, AFL-CIO, or anyother labor organizations about your union activitiesand sympathies.WE WILL NOT give you the impression that yourunion activities are being spied upon.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of rightsguaranteed you by the National Labor Relations Act.All of you, our employees, are free to remain, orwithdraw from membership in, or become or refrain frombecomingmembers of TextileWorkers of America,AFL-CIO, or any other labor organization.MOHAWK BEDDING CO.,INC.